Citation Nr: 1701526	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from January 2001 through April 2006, to include combat duty in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  Tinnitus was incurred in service.

2.  Chondromalacia patella (bilateral knee disability) was not incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §? 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for a bilateral knee disability have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served in combat in Iraq as an artillery fire support specialist, and was decorated with the Combat Action Badge (CAB). He alleges that his exposure to the noise and stresses of combat caused him to develop tinnitus and a bilateral knee disability.  Regarding his claim for tinnitus, he specifically reports that a ringing in his ears developed soon after being proximate to several unexpected explosions during his combat service. Regarding his claim for a bilateral knee disability, he alleges that overuse of his knees stemmed from serving under combat conditions in Iraq, and that he sought treatment from service medical personnel for knee pain while in the course of combat duties.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ((citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service Connection for Tinnitus

Tinnitus is defined as a ringing in the ears, and it is a disorder that is uniquely identifiable by the senses of the person experiencing it. It is a condition that is "simple" in nature in that respect, and thus, is a disability that can be - in fact, only can be - diagnosed by the person experiencing the condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). That is, the confirmation of the existence of tinnitus does not require any particular medical expertise ( i.e. is not "complex" in nature), and assuming the allegations of the Veteran are credible, testimonial evidence of an origin of the condition in service can be used to support a claim for service connection.

The Veteran was exposed to several explosions during his combat service in Iraq, and he states that a ringing in his ears developed shortly after such exposures.   The Veteran's CAB is presumptive proof of combat service, and his military occupational specialty in the artillery branch also indicates that he would, as a necessity, be exposed to loud and violent noises and explosions in the direction and/or receipt of fire against enemy forces. Exposure to such events is well within the circumstances of the Veteran's active service, and there is no debate that such acoustic and concussive trauma occurred as alleged. Given this, and given the nature of tinnitus, the Veteran is competent to assess the condition and to credibly report that the disorder had origins in service.  38 U.S.C.A. § 1154(b).

The Veteran underwent a VA examination in June 2011 to assess the origins of his current tinnitus. While the VA examiner noted the presence of tinnitus, to include the Veteran's complaints of it having origins during active combat service, the examiner denied a nexus to service. Upon review, it appears as if the examiner's sole basis for his conclusion was that as no hearing loss was found in the service treatment records, the Veteran "could not claim a tinnitus disability." The Veteran's competent and, given the nature of his combat service, credible reports of tinnitus occurring at the time of exposure to explosions was not discussed at all, and accordingly, the examination report cannot be given any significant probative weight.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran is competent to report the onset of tinnitus, and given his established service in combat, the onset of tinnitus as a consequence of exposure to loud explosions of artillery rounds are consistent with the circumstances of the service rendered. There is no probative medical evidence against the claim. Accordingly, the claim for service connection will be granted.  


Service Connection for Bilateral Knee Disability

The Veteran's service treatment records document a single consultation for knee pain in March 2001, which was diagnosed as a sprain. He has reported that while serving in Iraq he discussed knee pain with service medical personnel as a result of stresses to the joints associated with his combat service. While there is no direct evidence of consultation of bilateral knee pain as alleged, as the Veteran is documented to have served in combat, his assertion of having such consultations, which is not contradicted by other evidence of record, is deemed to be credible and to have occurred as reported.  38 U.S.C.A. § 1154(b). He stated he had "no chronic medical conditions" during an occupational health services review in 2004, after his first Iraq combat service and before his second. His separation records are absent of any abnormalities in the bilateral knees.

The Veteran underwent a VA examination to address the nature and etiology of any current knee disabilities in June 2011. The examiner concluded that while "medical literature would support the development of soft tissue problems in the knee from chronic overuse", as there was no evidence of knee trauma from "overuse" in the service treatment records, there was no nexus between the Veteran's current disability and his time in service. The examiner noted the Veteran's multiple pain complaints during his combat service in Iraq, as well as the Veteran's combat duties as a scout, to include the Veteran carrying a 60-pound pack over irregular dessert terrain. It is the chronic "overuse" of the knees that may develop into soft tissue problems, according to the medical examiner's conclusions.

According to the Veteran's own submission, he has not alleged "overuse" or chronic stress or strain to the joints above and beyond normal usage but rather that his current disability stems from his one or two instances of acute pain or strain to the joint, to include under combat conditions. However, as noted, at the time the Veteran separated from service, the Veteran's knees and his overall lower extremity disability picture were within normal limits, even given his combat service duties. 

The Veteran, as a lay person, is competent to report on medical observations which can be perceived by his senses to include bilateral knee pain. See Jandreau at 1372. He is not, however, competent to address medical matters which are complex in nature, such as the etiology of chondromalacia patella of the knees as a consequence of an in-service acute injury. Id. Therefore, while his statements regarding in-service events are deemed credible, the preponderance of the evidence is against a finding of nexus.

The competent medical evidence indicates that "overuse" is the sole source of his current knee disability and given the lack of "overuse" in military service (to include a lack of allegation of "overuse"), it must be concluded that any "overuse" contributing to the Veteran's current chondromalacia patella disability occurred subsequent to his discharge. The requirements for service connection have not been met and thus will be denied.  

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable with regard to the Veteran's bilateral knee disability because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for a bilateral knee disability is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


